DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hard phase” in line 14 then later recites “with respect to an entire hard phase” in lines 17-18, which renders the claim indefinite, because it is unclear if “an entire hard phase” in line 18 is the same or different from “a hard phase in line 14. The same applies to “the entire hard phase”, which is recited three times in the claim. For the purposes of examination, the claim is given the broadest reasonable interpretation such that “an entire hard phase” and “the entire hard phase” are interpreted as –the hard phase—.
Claims 2-20 are dependent on claim 1 and are thus also rejected for the same reasons.
Claims 5 and 12-14 recite “retaining heat at a heating temperature in a range of 720°C or higher and temperature Ta or lower for 10s or more” which renders the claims indefinite, because it is unclear what the metes and bounds of “retaining heat” at this temperature range are. For the purposes of 
Claims 6-7 are dependent on claim 5 and are thus also rejected for the same reasons. Claims 15 and 18 are dependent on claim 12 and are thus also rejected for the same reasons. Claims 16 and 19 are dependent on claim 13 and are thus also rejected for the same reasons. Claims 17 and 20 are dependent on claim 14 and are thus also rejected for the same reasons.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or adequately suggest the instantly claimed high-strength steel sheet. In particular, the closest prior art, Mizuta (US 2012/0312433), as cited in the IDS dated 1/6/2020, teaches a high-strength steel sheet having a chemical composition comprising, by mass%, 0.10-0.30% C, 1.40-3.0% Si, 0.5-3.0% Mn, 0.1% or less P, 0.05% or less S, 0.005-0.20% Al, 0.01% or less N, and a balance of Fe and inevitable impurities, and a volume fraction (i.e. area fraction) of ferrite of 5-35% (Abstract), which overlaps with the instantly claimed chemical composition and ferrite area percentage.
Mizuta teaches a bainitic ferrite and/or tempered martensite volume fraction of 60% or more, a MA constituent volume fraction of 6% or less (excluding 0%), and a retained austenite volume fraction of 5% or more (Abstract), but fails to teach or fairly suggest the microstructure comprises in a range of 40.0% or more and 80.0% or less of a hard phase composed of bainitic ferrite, tempered martensite, fresh martensite, and retained austenite in terms of total area percentage, in a range of 35.0% or more  in a range of 20.0%or more and 40.0% or less tempered martensite with respect to the hard phase in terms of area percentage,  in a range of 3.0% or more and 15.0% or less fresh martensite with respect to the hard phase in terms of area percentage, and in a range of 5.0% or more and 20.0% or less retained austenite with respect to the hard phase in terms of area percentage, wherein the retained austenite has a C content of 0.6% or more by mass, a ratio of a C content of the tempered martensite to a C content of the fresh martensite is in a range of 0.2 or more and less than 1.0, as required by claim 1.
Furthermore, Mizuta teaches a TS of 1180 MPa or more (Abstract) and a TS x El of 17,000 MPa∙% or more ([0130]), which overlaps with the instantly claimed TS x El. However, Mizuta fails to teach or fairly suggest a YR in a range of 55-75%, and a TS x λ of 24,500 MPa∙%, as required by claim 1.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734